DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 October 2022 has been entered.
Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record fails to disclose a light guide including at least one aperture as recited in the instant claims.  The Examiner respectfully disagrees.  Jones discloses a transparent layer 114 which guides the disinfecting light from the light source (light emitters 118) to the external surface 120.  As the light from the emitters 118 exits the transparent layer 114, the transparent layer 114 is viewed to be equivalent to the claimed “light guide included at least one aperture, wherein the light guide is arranged to guide the disinfecting light from a light source, through the light guide and out through the at least one aperture” as, using the broadest reasonable interpretation, the surface 120 defines an “opening” for the light.  The word “aperture” is defined by Merriam-Webster dictionary to mean “an opening or open space” which is viewed to be equivalent to the external surface 120 of Jones.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkett (SE 1651498; IDS 4/30/21) in view of Jones et al. (US 2019/0167825; hereinafter “Jones”).
In regard to claims 1-2, 4-10, 13 and 16-19, Sirkett discloses a robot having an exterior surface (outer wall 24) that is self-disinfecting.  The exterior surface of the robot is provided with micro pores 16.  Ozonated water is pumped to through the pores and allowed to drip and cover the exterior surface.  Sirkett teaches that the robot has joints 5 having joint seals 30 which are exposed to the ozonated water from the micro pores.  See page 3, line 33 through page 5, line 8 and Figures 1-2.
Sirkett is silent in regard to at least one light component as claimed.
Jones discloses a device using a flexible light emitting layer for creating self-disinfecting surfaces.  The device comprises at least one light component which includes a flexible light emitting layer 110 which emits light 112 from at least one light source (light emitters 118).  The light emitting layer 110 is covered by a light guide and optical component (transparent layer 114) to guide the light to the surface such that the light exits the exterior surface 120 of the layer 114.  As the light from the emitters 118 exits the transparent layer 114, the transparent layer 114 is viewed to be equivalent to the claimed “light guide included at least one aperture, wherein the light guide is arranged to guide the disinfecting light from a light source, through the light guide and out through the at least one aperture” as, using the broadest reasonable interpretation, the surface 120 defines an aperture or “opening.”   The device 100 can be capable of being formed into alternative shapes to fit on any surface regardless of surface shape thereof.  Jones teaches that the light exiting the external surface 120 of the transparent layer 114 has a wavelength in a range of 380 to 420 nanometers and can inactivate microorganisms, yeasts and/or fungi.  See [0047]-[0052], [0058], [0065] and Figures 1-2.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light emitting self-disinfecting device of Jones for the self-sterilizing porous external surface of Sirkett for the purpose of enabling self-disinfection of the robot without requiring a consumable product such as ozonated water and without creating any new or unexpected results as the surfaces are functionally equivalent in their ability to self-sterilize.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Thus, the combined invention of Sirkett and Jones would include light sources within the inside the casing of the self-disinfecting robot, i.e. “an internal light source,” as the light sources are underneath the transparent layer and integrated with the light emitting layer 110.  The light sources also illuminate the exterior surface and can be arranged to be adjacent to one or more joints, interfaces and sealing devices such that the structures can be illuminated as the device of Jones is taught to be able to fit any irregular shape.
In regard to claim 3, the light source (light emitters 118) of Jones can be viewed to be an external light source using the broadest reasonable interpretation as the emitters are located on the exterior of the device to illuminate the exterior surface 120.  See Figures 1-2. 
In regard to claim 12, it is noted that the structure of a mobile platform has not been explicitly required by the claim as the claim is directed to the “self-sterilizing robot.”  It is viewed that the above combined robot would be capable of being mounted on a mobile platform and to have additionally incorporated the self-disinfecting surfaces with the mobile platform such that disinfecting light can be provided on the surfaces of the mobile platform.  
In regard to claims 14-15, Jones teaches that a sensor 162 can be used to control the operational features of the device 100, such as duration of illumination (i.e. pulsed to triggered based on one or more criteria), exiting light color (i.e. wavelength), intensity and/or irradiance, based on sensed parameters.  The parameters include but aren’t limited to: motion of a user, motion of the structure to which the device is coupled, temperature light reception and/or presence of microorganisms on the exterior surface of the device.  See [0062].
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Sirkett in view of Jones and Arts-Hornix et al. (US 2014/0301897; hereinafter “Arts”).
In regard to claim 11, Jones teaches that the transparent layer 114 can be made from a clear plastic or flexible glass.  See [0058].
Jones is silent in regard to a photocatalytic coating.
Arts discloses a photocatalytic purification media for treatment of surfaces.  Arts teaches that a photoactive layer 120 is applied to a substrate material or waveguide 110 for transporting light such as UV light or blue light.  Arts teaches that the photoactive layer 120 is comprised of a photocatalyst and the waveguide 110 can be comprised of glass.  See Figure 1 and paragraphs [0041]-[0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the photocatalyst surface layer of Arts with the previous combined invention of Sirkett and Jones for the purpose of enabling light in the visible spectrum to decontaminant the surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774